fag oS

Case 1:20-cr-00143-GBD Document 38 Filegdaieg7a1 |
if Pars

 
 
 
  

psy
“oa

i

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ewe ew ew ee ew wwe ee ee we eee ee ee xX
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-Vv.- : OF FORFEITURE AS TO SPECIFIC
: PROPERTY/
ALHASSAN IDDRIS LARI, : MONEY JUDGMENT
a/k/a “Hassan Lari,” :
: 20 Cr. 143 (GBD)
Defendant. :
weer ee ee ew ew ee et ee ee ee ee ee ee ee ee eee xX

WHEREAS, on or about February 19, 2020, ALHASSAN IDDRIS LARI, a/k/a
“Hassan Lar?’ (the “Defendant’), was charged in five-count Indictment, 20 Cr. 143 (GBD) (the
Indictment”), with money laundering conspiracy, in violation of Title 18, United States Code,
Section 1956(h) (Count One); conspiracy to receive stolen money, in violation of Title 18, United
States Code, Section 371 (Count Two); receipt of stolen money, in violation of Title 18, United
States Code, Sections 2315 and 2 (Count Three); conspiracy to operate an unlicensed money
transmitting business, in violation of Title 18, United States Code, Section 371 (Count Four); and
operation of an unlicensed money transmitting business, in violation of Title 18, United States
Code, Sections 1960 and 2 (Count Five);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Five of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States
Code, Section 982(a)(1), of any and all property, real and personal, involved in the offenses
charged in Counts One and Five of the Indictment, and any property traceable to such property,
including but not limited to asum of money in United States currency representing the amount of

property involved in the offenses charged in Counts One and Five of the Indictment;

 

 
POON .
Case 1:20-cr-00143-GBD Document 38 Filed 02/03/21 Page 2 of 6

WHEREAS, on or about March 3, 2020, the Government seized $10,500 in United
States currency the Defendant’s residence located in Bronx, New York (the “Specific Property’);

WHEREAS, on or about December 2, 2020, the Defendant pled guilty to Counts
One and Five of the Indictment, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Counts One and Five of the Indictment
and agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section
982(a)(1), a sum of money equal to $75,000 in United States currency, representing any and all
property, real and personal, involved in the offenses charged in Counts One and Five of the
Indictment, and any property traceable to such property;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $75,000 in United States currency representing the amount of property involved in the
offenses charged in Counts One and Five of the Indictment;

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property, which constitutes property involved in the offenses charged
in Counts One and Five of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offenses charged in Counts One and Five of the Indictment

cannot be located upon the exercise of due diligence, with the exception of the Specific Property;
and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

 
Case 1:20-cr-00143-GBD Document 38 Filed 02/03/21 Page 3 of 6

possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT ISHEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Mitzi S. Steiner and Sagar K. Ravi of counsel, and the Defendant, and his counsel,
Mark I. Cohen, Esq., that:

I. As a result of the offenses charged in Counts One and Five of the
Indictment, to which the Defendant pled guilty, a money judgment in the amount of $75,000 in
United States currency (the “Money Judgment”), representing the amount of property involved in
the offenses charged in Counts One and Five of the Indictment, shall be entered against the
Defendant.

2. As a result of the offenses charged in Counts One and Five of the
Indictment, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in
the Specific Property is hereby forfeited to the United States for disposition in accordance with the
law, subject to the provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,
ALHASSAN IDDRIS LARI, and shall be deemed part of the sentence of the Defendant, and shall
be included in the judgment of conviction therewith.

4. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

 

 
Case 1:20-cr-00143-GBD Document 38 Filed 02/03/21 Page 4 of 6

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv(C) and G(5)(a)(il) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www. forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

 
Case 1:20-cr-00143-GBD Document 38 Filed 02/03/21 Page 5 of 6

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

 
Case 1:20-cr-00143-GBD Document 38 Filed 02/03/21 Page 6 of 6

J. Wikon, Co-Chief of the Money Laundenmy and Transnational Criminal Enterprises Unit, United

Suites Altomey's Olce, One St. Andrew's Plaza, New York, New York [UKKI7.

15. The signature page of this Consent Prefoninary Order of Forferture’Money

Judgment may be executed m one or more counterparts, cach of which will be deemed an original

but afl of which together wil constitute one and the sume instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Auing United Surtes Attumey for the
Southem Distinct of New York

By: Wey, J

 

MITZES. STEINER

SAGAR K. RAVI

Assistant United Status Atlomeys
One St Andrew's Perv

New York, NY 10007

(212) 637-2284/2 105

ALHASSAN IDDRIS LARL

By: Ai\wese— Sas 2a

 

AL as} AN or FAR

DBS yen

By:

 

MARK [ COHEN, so
Attomey for Delundant

Cohen Frankel & Ruguiero, LIP
20 Vesey Street, Sudu 120%)

New York, New York 1OQ07

2 8 Dow

peatec GEORGE B, DANIELS
UNITED SPATES DISTRICT JUDGE

S80 ORDERED:

DATE

path

Vo
nf 1 2€

DATE ,

FEB 0 3 20247

DATE

 
